Exhibit 10.15

ACTA NUMERO
En la ciudad de Mérida, Capital del Estado de Yucatán, Estados Unidos Mexicanos,
a los  dos días del mes de diciembre del año dos mil quince, ante mí ABOGADO
JORGE RAMON PENICHE AZNAR, Notario Público del Estado de Yucatán, en ejercicio,
titular de la Notaría número setenta y dos, con residencia en esta capital,
comparecieron las personas siguientes quienes expresaron tener las generales que
se relacionan a continuación
I.- El señor  JUAN ANTONIO HERRERA GOMEZ RUEDA
     II.- El señor  MATEO ALFREDO MAZAL BEJA. -
 
Por cuanto los comparecientes Juan Antonio Herrera Gómez Rueda y Mateo Alfredo
Mazal Beja no son conocidos de mí, el Notario, me acreditaron su identidad en
los términos del artículo cuarenta y nueve de la Ley del Notariado del Estado de
Yucatán, como sigue: el primero con su credencial para votar y el segundo con su
pasaporte, documentos que exhiben originales y solicitan les sean devueltos por
lo cual yo, el Notario, compulso copia certificada de los mismos y, previo el
cotejo respectivo, con los originales de que respectivamente proceden las agrego
al legajo de documentos del apéndice de esta escritura; y hago constar que los
propios documentos contienen una fotografía que coinciden, a mi juicio,  con los
respectivos rasgos fisonómicos de los propios comparecientes, documentos que,
por tanto, estimo fehacientes para acreditar su identidad
 
El señor Juan Antonio Herrera Gomez Rueda concurre a esta escritura con su
personalidad de apoderado de la persona jurídica denominada "Asideros Globales
Corporativo", Sociedad de Responsabilidad Limitada de Capital Variable, 
representación que acredita, al igual que la existencia legal de dicha sociedad,
con la escritura de la empresa, mismos testimonios que exhibe originales y
solicita que le sean devueltos por lo cual yo, el Notario, compulso copia
certificada de dichos testimonios, y previo el cotejo respectivo con los
originales de que respectivamente proceden, la agrego al legajo de documentos
del apéndice de esta escritura; y hace constar, bajo protesta de decir verdad,
que la representación que ostenta en esta escritura no le ha sido revocada ni
limitada en forma alguna y que su representada es una sociedad mercantil,
anónima, legalmente constituida y con domicilio social en esta ciudad, con
cláusula de socios extranjeros y cuyo objeto es, principalmente promover, La
siembra y cosecha de diferentes cultivos.
 
                 El señor Mateo Alfredo Mazal Beja concurre a esta escritura con
su personalidad de apoderado de la persona jurídica denominada "Enerall Terra
2", Sociedad Anónima Promotora de Inversión de Capital Variable,  representación
que acredita, al igual que la existencia legal de dicha sociedad, con la
escritura de la empresa, mismos testimonios que exhibe originales y solicita que
le sean devueltos por lo cual yo, el Notario, compulso copia certificada de
dichos testimonios, y previo el cotejo respectivo con los originales de que
respectivamente proceden, la agrego al legajo de documentos del apéndice de esta
escritura; y hace constar, bajo protesta de decir verdad, que la representación
que ostenta en esta escritura no le ha sido revocada ni limitada en forma alguna
y que su representada es una sociedad mercantil, anónima, legalmente constituida
y con domicilio social en esta ciudad, con cláusula de socios extranjeros y cuyo
objeto es, principalmente,  la transformación de tierra improductiva, en tierra
cultivable y productiva para la producción de diversos cultivos.
Los propios comparecientes, quienes tienen capacidad legal, sin que nada me
conste en contrario, dijeron: que formalizan en esta escritura un contrato de
compraventa respecto de diversos bienes inmuebles rústicos pactado entre
Asideros Globales Corporativo S. De R.L. de C.V. a quien en lo sucesivo se le
denominará en este contrato como "LA VENDEDORA", de una parte; y de la otra
parte Enerall Terra 2, S.A.P.I. de C.V. a quien en lo sucesivo se le denominará
en este contrato como "LA COMPRADORA" contrato que formalizan en los términos de
los siguientes antecedentes y cláusulas:
ANTECEDENTES
     PRIMERO.- Declara "LA VENDEDORA": que es propietaria en pleno dominio de
los predios rústicos denominados "Chumucbe", "San Jorge", "San José", "Santa
Eulalia", "Santa Nazaria", "San Fernando" y "El Girasol" ubicados todos en la
localidad de Sucopó, municipio de Tizimín, Yucatán y que se describen
sucesivamente a continuación como sigue:
I.- "Finca denominada "Chumucbe", ubicada en el municipio de Tizimín, Estado de
Yucatán, con una extensión de cuatrocientos treinta y ocho hectáreas y cuarenta
áreas de tierras, con los linderos siguientes: al Norte, terrenos de Yokdzonot;
al Este, terrenos de Vasa;y al Oeste, ejidos de Sucopó.
 
II.- "Finca rústica denominada "San Jorge",  identificada catastralmente con el
número  dos mil trescientos treinta y nueve, de la localidad de Sucopó,
municipio de Tizimín, Estado de Yucatán, con una extensión de ciento veintiocho
hectáreas, setenta áreas de tierras; que dista de la localidad de Sucopó, a unos
nueve kilómetros de la cabecera municipal, unos veinte kilómetros al Oriente y
del camino público más inmediato, dos kilómetros; Colindancias: al Norte, el
rancho San Fernando; al Sur, la finca San José; al Oriente, la finca Santa
Elena; y al Poniente, la finca el Girasol".
 
III.- "Finca rústica denominada "SAN JOSE", antes "San Juan Sahcabchén", de la
localidad de Sucopó, municipio de Tizimín, Estado de Yucatán, con una extensión
de cuatrocientas cuarenta hectáreas, doce áreas de tierras, veinte kilómetros
del camino público más inmediato, un kilómetro; Colindancias: al Norte, finca
"San Fernando"; al Sur, terrenos de Chumucbé; al Oriente, terrenos de
Yocchachich; y al Poniente, la finca el Yaaxché".
 
IV.- "Finca rústica denominada "SAN ROMAN-YOOCH-HA-CHICH", que constituye el
tablaje de tierras número catastral un mil ciento cuarenta y dos, actualmente
denominado "SANTA EULALIA", correspondiente a la localidad de Sucopó del
Municipio y Partido de Tizimín, Estado de Yucatán, con una extensión de
trescientas sesenta y dos hectáreas, buenas para el cultivo de cereales,
extracción de chicle y maderas fuertes.- Distancias: de la localidad de Sucopó,
once kilómetros al Oriente; de la cabecera municipal y partido y estación
ferrocarrilera más próxima, que es Tizimín, veintiún kilómetros. El camino
público más inmediato atraviesa la finca; linderos: al Norte, terrenos de San
Francisco y terrenos baldíos; al Sur, terreno de la finca Uesa y parte de la
finca Chumubé; al Oriente, terrenos de la finca San Pedro o tablaje catastral
número un mil ciento noventa y uno; y al Poniente, terrenos de la hacienda
Sahcabchén"
 
V.- "Finca rústica denominada "SANTA NAZARIA", según cédula catastral "SAN
PEDRO", con número catastral un mil ciento noventa y uno, correspondiente a la
localidad de Sucopó, Municipio y partido de Tizimín, Estado de Yucatán, con la
extensión de trescientas hectáreas de tierras propias para el cultivo de
cereales y pastos; ubicada en el cuadrante Noreste y distante de la localidad de
Sucopó once kilómetros y de la cabecera municipal de partido, estación
ferrocarrilera más próxima que es Tizimín, unos veintiún kilómetros y del camino
público más inmediato que lo cruza.- Condiciones de salubridad buenas y carece
de los demás datos que exige la ley, con los linderos siguientes: al Norte,
colinda con terrenos nacionales de Dzonot Ake; al Sur, terrenos nacionales ya
ocupados; al Este, terrenos de Yaaxchekú;  y al Oeste, terrenos de la finca
Yooc-ha-chich"
 
VI.- "Finca rústica denominada "SAN FERNANDO", con número catastral un mil
cuarenta y nueve, de la localidad de Sucopó, Municipio y partido de Tizimín,
Estado de Yucatán, con una extensión de ciento veintiocho hectáreas, setenta
áreas, cero centiáreas, dista de la localidad de Sucopó, nueve kilómetros de la
cabecera Municipal y de partido y estación ferrocarrilera más próxima, Tizimín,
veinte kilómetros del camino público más inmediato, dos kilómetros y linda: al
Norte, con el ejido de Tizimín; al Sur, la finca "El Girasol"; al Oriente, la
finca "El Naranjo" y al Poniente, el ejido de Sucopó".
 
VII.- "Finca rústica denominada "EL GIRASOL", con número catastral DOS MIL
TRESCIENTOS TREINTA Y OCHO, de la localidad de Sucopó, Municipio y partido de
Tizimín, Estado de Yucatán, con una extensión de ciento veintiocho hectáreas,
setenta áreas, cero centiáreas, dista de la localidad de Sucopó, nueve
kilómetros de la cabecera Municipal y de partido y estación ferrocarrilera más
próxima, Tizimín, veinte kilómetros del camino público más inmediato, dos
kilómetros y linda: al Norte, Rancho San Fernando; al Sur, la finca "San José";
al Oriente, el ejido Sucopó; y al Poniente, la finca San Fernando".
 
Que los referidos inmuebles los adquirió la declarante por compra que hizo a los
señores Jorge Alberto Padilla Acevedo y Emilio Alberto Loret de Mola Gomory
compraventa que fue formalizada en escritura pública número trescientos ochenta
y nueve pasada en esta ciudad el día veintitrés de abril de dos mil ocho ante el
Abogado Alvaro Roberto Baqueiro Cáceres, titular de la Notaría Pública número
cincuenta y cinco del Estado y de la que se tomó razón, en el orden en que han
sido relacionados los inmuebles de que se trata, en los folios electrónicos
números 814573 (ochocientos catorce mil quinientos setenta y tres), 814,505
(ochocientos catorce mil quinientos cinco), 720085 (setecientos veinte mil
ochenta y cinco), 802587 (ochocientos dos mil quinientos ochenta y siete),
802596 (ochocientos dos mil quinientos noventa y seis), 719259 (setecientos
diecinueve mil doscientos cincuenta y nueve), 806175 (ochocientos seis mil
ciento setenta y cinco) y con los números de inscripción 891139 (ochocientos
noventa y un mil ciento treinta y nueve), 891149 (ochocientos noventa y un mil
ciento treinta y nueve), 891170 (ochocientos noventa y un mil ciento setenta),
891161 (ochocientos noventa y un mil ciento sesenta y uno), 891186 (ochocientos
noventa y un mil ciento ochenta y seis), 891176 (ochocientos noventa y un mil
ciento setenta y seis y 891158 (ochocientos noventa y un mil ciento cincuenta y
ocho) de la oficina del Registro Público de la Propiedad y del Comercio del
Estado de Yucatán.
 
SEGUNDO.- Declara "LA VENDEDORA": que los inmuebles de su propiedad antes
descritos se venden ad corpus, sin ninguna garantía o responsabilidad en lo que
respecta a su uso o aplicación por parte de LA COMPRADORA, no reportan a la
fecha gravamen alguno pues el de hipoteca que aparece relacionado en cada uno de
los certificados de libertad de gravamen respectivos expedidos por la oficina
del Registro Público de la Propiedad y del Comercio del Estado, mismos que
exhibe originales y que agrego yo, el Notario al legajo de documentos del
apéndice de esta acta, fue cancelado en diversa escritura de esta fecha pasada
ante el precitado Notario Público Abogado Alvaro Roberto Baqueiro Cáceres; de
igual forma que dichos inmuebles se encuentran libres de cualquier gravamen y/o
restricción al derecho de propiedad y/o limitación para ser enajenados libres de
gravamen, que no se adeuda impuesto predial en cuanto a los referidos inmuebles
como se acredita con los certificados que exhibe originales y que yo, el Notario
agrego al legajo de documentos del apéndice de esta escritura y que ninguno
cuenta con el servicio público de agua potable.
 
TERCERO.- Declara "LA VENDEDORA": que es titular de los derechos derivados de
los títulos de concesión para explotar, usar o aprovechar aguas nacionales del
subsuelo siguientes:
a) Número 12YUC152508/32ASDA12 (uno dos YUC uno cinco dos cinco cero ocho
diagonal tres dos ASDA uno dos) en el predio denominado "SAN JOSÉ", municipio de
Tizimín, Yucatán.
b) Número 12YUC151639/32AMDA12 (uno dos YUC uno cinco uno seis tres nueve
diagonal tres dos AMDA uno dos) en el predio denominado "CHUMUCBE", municipio de
Tizimín, Yucatán.
c) Número 12YUC151667/32AMDA11 (uno dos YUC uno cinco uno seis seis siete
diagonal tres dos AMDA uno uno) en el predio denominado "SANTA EULALIA".
municipio de Tizimín, Yucatán.
 títulos que exhibe originales y de los cuales yo, el Notario compulso copia
certificada de cada uno y previo el cotejo respectivo las agrego al legajo de
documentos del apéndice de esta escritura.
 
CUARTO.- Declara LA VENDEDORA que es titular de los derechos derivados del
Registro denominado  "Unidad de Manejo para la Conservación de la Vida
Silvestre" OFICIO 726.4/DVS/155 otorgado por la Secretaria de Medio Ambiente y
Recursos Naturales, el 21 de mayo de 2010, documento el cual me ha sido
exhibidio, y del cual, yo el Notario agrego una copia certificada que agrego al
apéndice de la presente escritura.
 
Expuesto lo anterior las partes formalizan el contrato de compraventa que han
pactado en los términos de las siguientes:
 
CLAUSULAS:
     PRIMERA.- "LA VENDEDORA" por conducto de su representante legal
compareciente declara y otorga: que enajena a título de compraventa, en forma
total, definitiva e irrevocable Ad Corpus, y libres de gravamen en favor de "LA
COMPRADORA" y esta a su vez los adquiere de aquella, el dominio pleno de los
siete predios rústicos descritos en el inciso primero del capítulo de
antecedentes de esta escritura con todo cuanto de hecho y por derecho
corresponde a los referidos inmuebles y se encuentre dentro de su perímetro, sin
limitación ni reserva alguna obligándose "LA VENDEDORA" al saneamiento de esta
compraventa para el caso de evicción conforme a derecho.
     Para mejor identificación de los inmuebles vendidos ambas partes solicitan
al suscrito Notario se agreguen al legajo de documentos del apéndice de esta
escritura copia firmada por ambas partes del plano de localización de cada uno
de dichos inmuebles que exhiben originales.
 
A mayor abundamiento, "LA VENDEDORA" declara y garantiza a "LA COMPRADORA", que
no existe ningún gravamen o derecho de tercero garantizado con los inmuebles
objeto de la presente operación, y que la cancelación de los gravámenes otorgado
por "LA VENDEDORA" en la escritura pública de cancelación mencionada en el
párrafo anterior, fue realizada conforme al derecho aplicable y que fueron
cumplidos todos y cada uno de los procedimientos y autorizaciones necesarias
para llevar a cabo dicha cancelación .
 
     De igual forma declara "LA VENDEDORA" que no requiere autorización
corporativa ni de ninguna índole para la celebración de la presente operación de
compraventa, y que los poderes que le fueron otorgados mediante (Datos del POA a
Juan Herrera), son suficientes y bastantes para llevar a cabo el presente acto.
 
SEGUNDA.- El precio total, alzado y único pactado por las partes por la
compraventa de los inmuebles es por la cantidad total de TREINTA Y CUATRO
MILLONES OCHOCIENTOS SETENTA Y UN MIL SETECIENTOS NOVENTA Y CUATRO PESOS, MONEDA
NACIONAL , de los cuales corresponde a cada uno de los inmuebles las siguientes
cantidades:
a) por el predio denominado "Chumucbe", la cantidad de siete millones
novecientos treinta y cinco mil treinta y tres pesos sesenta y tres centavos,
moneda nacional;
b) por el predio denominado "San Jorge", la cantidad de dos millones trescientos
veintinueve mil cuatrocientos sesenta y ocho pesos, trece centavos, moneda
nacional;
c) por el predio denominado "San José", la cantidad de siete millones
novecientos sesenta y seis mil ciento sesenta y cinco pesos sesenta y un
centavos, moneda nacional;
d) por el predio denominado actualmente "Santa Eulalia" la cantidad de seis
millones quinientos veintidós mil ciento noventa y cuatro pesos setenta y cuatro
centavos, moneda nacional;
e) por el predio denominado "Santa Nazaria" la cantidad de cinco millones
cuatrocientos veintinueve mil novecientos noventa y cinco pesos, sesenta y
cuatro centavos, moneda nacional;
f) por el predio denominado "San Fernando" la cantidad de dos millones
trescientos veintinueve mil cuatrocientos sesenta y ocho pesos, trece centavos,
moneda nacional y
g) por el predio denominado "El Girasol" la cantidad de dos millones trescientos
veintinueve mil cuatrocientos sesenta y ocho pesos trece centavos, moneda
nacional.
Cantidad que paga "LA COMPRADORA" a "LA VENDEDORA"  como sigue: mediante
transferencia electrónica emitida por la propia compradora a cargo de la
institución bancaria denominada BANORTE S.A. por la suma de TREINTA Y CUATRO
MILLONES OCHOCIENTOS SETENTA Y UN MIL SETECIENTOS NOVENTA Y CUATRO PESOS, MONEDA
NACIONAL y a favor de FIDEICOMISO ZILKHA en la cuenta bancaria del propio
fideicomiso en la institución bancaria "JP MORGAN CHASE BANK NA" por
instrucciones expresas e irrevocables en ese sentido que ha girado "LA
VENDEDORA" a "LA COMPRADORA" en virtud de que con ese importe la propia
vendedora hace pago del crédito relacionado en las declaraciones de esta
escritura, por lo cual "LA VENDEDORA" otorga formal recibo del mencionado precio
total a "LA COMPRADORA" y el resguardo más eficaz en derecho que a su seguridad
conduzca.
 
TERCERA.- Por virtud de la enajenación a título de compraventa formalizada en
las cláusulas precedentes, queda consumada a favor de "LA COMPRADORA" la
traslación de propiedad, en pleno dominio, de todos y cada uno de los predios
descritos en la declaración primera de esta escritura; y queda verificada la
entrega jurídica de dichos predios, a la adquirente, conforme a la Ley.
CUARTA.- "LA VENDEDORA" en este acto declara que deslinda de toda
responsabilidad a "LA COMPRADORA" por cualquier responsabilidad derivada de
cualquier contingencia laboral, fiscal, ambiental, administrativa y de cualquier
otra índole, obligándose a sacar en paz y a salvo a LA COMPRADORA, y a reparar
los daños, perjuicios, costas y gastos judiciales y honorarios de abogados en
los que LA COMPRADORA, como adquirente de buena fé, tuviera que incurrir en caso
de cualquier reclamación de terceros en virtud de los supuestos mencionados,
relacionados con hechos previos a la realización de la presente compraventa.
 
QUINTA.- Los contratantes hacen constar: que el precio pactado por ellos en
cuanto a la enajenación a título de compraventa de cada uno de los predios de
que se trata es el justo y legal; que en su fijación no ha existido dolo ni
lesión alguna; y que los propios inmuebles fueron avaluados, por designación de
"LA COMPRADORA", por el Licenciado Efraín J. Díaz y Díaz, Corredor Público
número uno del Estado en las mismas cantidades pactadas como precio de cada uno
de dichos inmuebles, según consta de los dictámenes relativos que exhiben
originales y que yo, el Notario, agrego al legajo de documentos del apéndice de
esta escritura.
 
SEXTA.- "LA COMPRADORA" acepta las ventas otorgadas a su favor respecto de los
inmuebles antes mencionados y hace constar que el día de hoy le fue entregada la
posesión física de los propios inmuebles por "LA VENDEDORA".
 
SÉPTIMA – "EL COMPRADOR" reconoce que ha inspeccionado los inmuebles objeto de
la presente escritura previo a la firma de la misma, y por tanto manifiesta su
conformidad con las condiciones de los mismos, y salvo por cualquier disposición
expresa a lo contrario establecida en la presente escritura pública, por medio
de la presente acepta dichos inmuebles en sus condiciones actuales, sin contar
con garantía alguna por parte del vendedor sobre la naturaleza o las condiciones
de los inmuebles respecto al uso que el comprador  pretende darles. "El
Vendedor" no garantiza o declara, ya sea implícita o expresamente, la adecuación
de los inmuebles para un uso particular, ni la calidad, condiciones,
capacidades, idoneidad, comerciabilidad o desempeño de los inmuebles. Las partes
convienen que el inmueble se vende AD CORPUS y que los riesgos inherentes serán
a cargo del Comprador.
 
OCTAVA – "El Comprador" conviene que adquiere los bienes inmuebles bajo la
modalidad Ad Corpus y únicamente con base en sus propias investigaciones y
análisis de los inmuebles vendidos, incluyendo, sin limitación: (a) la condición
actual de los bienes inmuebles para efectos del uso que pretende dar el
Comprador o para cualquier otro uso; (b) el cumplimiento o no de los inmuebles
con cualesquier reglamentos, disposiciones o leyes aplicables respecto al uso
agrícola, la silvicultura, de construcción, uso, disposiciones aplicables a
incendios u otros permisos requeridos; (c) la ubicación de las medidas y
colindancias de los bienes inmuebles y la presencia o ausencia de posesionarios
sobre los inmuebles; (d) la existencia o no de servicios públicos,
abastecimiento de aguas, drenajes u otros servicios y las condiciones de los
mismos, así como el acceso a los mismos, si hubieren; (e) la superficie del
predio, las dimensiones o el metraje cuadrado de los inmuebles.
 
NOVENA.- "LA VENDEDORA" declara y  otorga: que dentro del mismo precio pactado
por la declarante con "LA COMPRADORA" por la compraventa de los inmuebles que
son objeto de esta escritura cede y transfiere en favor de "LA COMPRADORA" todos
y cada uno de los derechos que le competen como titular de los precitados
títulos de concesión emitidos por la Comisión Nacional del Agua, descritos en el
antecedente tercero anterior, los cuales se tienen por reproducidos como si a la
letra se insertases, derechos que garantiza con los precitados títulos que ha
exhibido, sin que garantice derechos o concesiones adicionales.  Queda acordado
entre las partes que como consecuencia de la cesión de los referidos derechos
"LA COMPRADORA" queda colocada a partir de esta fecha en el mismo lugar, grado y
prelación que competían a "LA VENDEDORA" en cuanto a los multicitados derechos
sin limitación ni reserva alguna, obligándose "LA VENDEDORA" a realizar los
trámites que fueren necesarios, conjuntamente con "LA COMPRADORA" para que esta
última sea reconocida como nueva titular de los derechos de que se trata. "LA
COMPRADORA" acepta la cesión de derechos formalizada en este documento a su
favor.
 
DECIMA.-"LA VENDEDORA" hace constar: que se encuentra al corriente en el pago de
las contribuciones y aprovechamiento fiscales en materia de aguas nacionales en
cuanto a los títulos de concesión de que se trata y hace constar, bajo protesta
de decir verdad, que no tiene conocimiento de encontrarse en alguna de las
causales de caducidad total o parcial previstas en la Ley de Aguas Nacionales y
en su reglamento que impedirían la cesión de derechos mencionada en la cláusula
novena anterior, y que por tanto no tiene conocimiento de la existencia de
circunstancia alguna que impida la cesión de derechos que ha otorgado y se
obliga a dar oportunamente a la Comisión Nacional del Agua el aviso por escrito
de la multicitada cesión de derechos para los efectos legales que procedan.
 
DÉCIMA PRIMERA.- "LA VENDEDORA" declara y   otorga: que dentro del mismo precio
pactado por la declarante con "LA COMPRADORA" por la compraventa de los
inmuebles que son objeto de esta escritura cede y transfiere en favor de "LA
COMPRADORA" todos y cada uno de los derechos que le competen como titular del
Registro denominado  "Unidad de Manejo para la Conservación de la Vida
Silvestre" OFICIO 726.4/DVS/155 otorgado por la Secretaria de Medio Ambiente y
Recursos Naturales, el 21 de mayo de 2010, mencionado en el antecedente cuarto
anterior, la cual se tiene por reproducida como si a la letra se insertase,
derechos que garantiza con el precitado título que ha exhibido, sin que
garantice derechos o concesiones adicionales. Queda acordado entre las partes
que como consecuencia de la cesión de los referidos derechos "LA COMPRADORA"
queda colocada a partir de esta fecha en el mismo lugar, grado y prelación que
competían a "LA VENDEDORA" en cuanto a los multicitados derechos sin limitación
ni reserva alguna, obligándose "LA VENDEDORA" a realizar los trámites que fueren
necesarios, conjuntamente con "LA COMPRADORA" para que esta última sea
reconocida como nueva titular de los derechos de que se trata. "LA COMPRADORA"
acepta la cesión de derechos formalizada en este documento a su favor.
 
DÉCIMA SEGUNDA.- Todos los gastos, impuestos, derechos y honorarios que se
causen por la compraventa formalizada en esta escritura, quedan a cargo y de
cuenta exclusiva de "LA COMPRADORA" con la única excepción del pago del impuesto
sobre la renta por enajenación de bienes que, conforme a la Ley relativa queda a
cargo de "LA VENDEDORA" .
 
DÉCIMA TERCERA.- Para el caso de cualquier controversia que se suscitare
respecto del contrato de compraventa y de la cesión de derechos que han sido
formalizados en esta escritura los contratantes se someten expresamente a los
Jueces y Tribunales competentes en la ciudad de Mérida, Yucatán.
Se agrega al apéndice de la presente escritura una versión en inglés de la
presente acta para efectos informativos.
     Acerca del impuesto sobre la renta, los otorgantes manifiestan: que se
encuentran al corriente en su pago, lo que no me acreditaron y que están
inscritos en el Registro Federal de Contribuyentes como sigue: el señor Juan
Antonio Herrera Gomez "LA VENDEDORA" y el Señor  Mateo Alfredo Mazal Beja "LA
COMPRADORA".
 
APARTADO FISCAL:
     Por lo que toca al impuesto al valor agregado no se causa en esta escritura
por ser objeto de la misma inmuebles que consisten en terrenos sin construcción
alguna, según hacen constar, bajo protesta de decir verdad, "LA VENDEDORA"
siendo aplicable al efecto el artículo noveno fracción primera de la ley
relativa.   -
     Por lo que toca al impuesto sobre adquisición de inmuebles, habiendo
efectuado yo, el Notario, el cálculo correspondiente, en los términos de ley,
resultó un impuesto total a pagar por la suma total de seiscientos noventa y
siete mil cuatrocientos treinta y cinco pesos ochenta y ocho centavos, moneda
nacional, a cargo de "LA COMPRADORA".
     Por lo que toca al pago provisional del impuesto sobre la renta y al
impuesto cedular respecto de la enajenación a título de compraventa formalizada
en esta escritura no se practica cálculo ni retención alguna por ser la
enajenante una persona jurídica.
Yo, el Notario, hago constar: que en este otorgamiento he dado cumplimiento a
las obligaciones establecidas en los artículos dieciocho de la Ley Federal para
la Prevención e Identificación de Operaciones con Recursos de Procedencia
Ilícita y trece de las Reglas de Carácter General relativas a la propia Ley, y
demás aplicables en la materia, por cuanto: a) identifiqué a los otorgantes en
cuanto a sus respectivos nombres, fechas de nacimiento, domicilio y actividad u
ocupación; b) los propios otorgantes acreditaron su identidad con los documentos
respectivos, que contiene, cada uno, la fotografía y la firma de su titular y
exhibieron igualmente las constancias de sus respectivas inscripciones en el
Registro Nacional de Población y en el Registro Federal de Contribuyentes; c)
que los propios comparecientes manifestaron que sus respectivos números
telefónicos y correos electrónicos son los siguientes:
del señor Juan Juan Antonio Herrera Gomez Rueda 9999444656, 
jherrera@gceholdings.com y del señor  Mateo Alfredo Mazal Beja 8183995600
mmazal@enerall.biz, hicimos constar tanto los propios comparecientes, como el
suscrito Notario, que no existe entre nosotros relación alguna de negocios
formal y cotidiana tal y como se define en el artículo tercero de las Reglas de
Carácter General a que se refiere la indicada Ley; e) requerí a los
comparecientes información acerca de si tienen conocimiento de la existencia de
dueño o beneficiario controlador en esta operación y respondieron ambos en
sentido negativo; y f) he integrado el expediente único de  identificación  de 
cada  una de las clientes o usuarios que otorgan esta escritura en los términos
del artículo doce (reformado) de las precitadas Reglas de Operación de la Ley,
agregando los documentos a que antes me refiero al legajo de documentos del
apéndice de esta acta.
Finalmente yo, el Notario, hago constar: que los comparecientes otorgan al
suscrito Notario, en los términos de los artículos ocho y nueve de la Ley
Federal de Protección de Datos Personales en Posesión de los Particulares, su
consentimiento en lo referente al tratamiento de los datos personales que
constan en este instrumento y en el expediente respectivo y autorizan que los
mismos puedan ser proporcionados a las autoridades competentes, entre ellos las
tributarias, judiciales y registros públicos, al igual que a las personas que
tuvieren interés legítimo en los mismos, para todos los efectos legales a que
haya lugar; que en esta escritura se llenaron todos los requisitos que establece
el artículo cuarenta y nueve de la Ley del Notariado del Estado en vigor, en
tanto me cercioré de la identidad y de la capacidad de los comparecientes, me
aseguré de su voluntad para la celebración de este otorgamiento, les instruí
acerca del sentido y efectos legales del mismo y, a su solicitud, di lectura a
esta acta, manifestaron estar conformes con su tenor y la firman, ante mí, para
constancia. Doy fe
 
DEED NUMBER
    In the City of Mérida, Capital of the State of Yucatán, United Mexican
States, on December 2, 2015, before me JORGE RAMON PENICHE AZNAR, Notary Public
of the State of Yucatan, in office, titleholder of Notary´s Office number
seventy two, holding residence in this capital, appeared the following
individuals who stated their general information to be as follows:
 
     I.- Mister JUAN ANTONIO HERRERA GOMEZ RUEDA
II.- Mister  MATEO ALFREDO MAZAL BEJA
 
Those appearing in this act, Juan Herrera Gómez Rueda and Alfredo Mateo Mazal
Beja are not known to me, Notary, I credited his identity in accordance with
Article forty-nine of the Notarial Law of the State of Yucatan, as follows: the
first  with Voting Official ID and the second with Passport, documents exhibited
in original and ask them to be returned for which I, the Notary, forwarded
attested certified copy thereof and, after the respective comparison with the
originals of which respectively are added to the file of documents as an
Appendix; and I note that the documents themselves contain a photograph that
match, in my opinion, with the respective facial features of those appearing
themselves, documents, therefore, I consider credible to prove their identity
 
Mister Juan Antonio Herrera Gomez Rueda appears on this deed representing the
corporate entity named "Asideros Globales Corporativo", Sociedad de
Responsabilidad Limitada de Capital Variable, as such capacity is duly
evidenced, along with the legal existence of such corporation, by means of the
formation documents of the company, as such documents have been shown to me and
which he requested to be returned, therefore, I, the Notary, have made certified
copies thereof and, having first compared such copies to their originals from
which they were made, I hereby attach such copies to the document file attached
to this deed as the appendix; and I hereby attest, under penalty of perjury,
that the capacity that has been established in this deed has not been revoked or
limited in any form whatsoever and that the corporation being represented herein
is a commercial corporation, limited, duly organized and whose principal office
is in this city, with a foreigner´s admission/exclusion clause, and whose
principal corporate purpose is, mainly, the Planting, Cultivation and Harvesting
of Different Crops.
 
Mister Mateo Alfredo Mazal Beja appears on this deed in his capacity as assignee
of the corporate entity named "Enerall Terra 2", Sociedad Promotora de Inversión
de Capital Variable as such capacity is duly evidenced, along with the legal
existence of such corporation, by means of of the formation documents of the
company, as such documents have been shown to me and which he requested to be
returned, therefore, I, the Notary, have made certified copies thereof and,
having first compared such copies to their originals from which they were made,
I hereby attach such copies to the document file attached to this deed as the
appendix; and I hereby attest, under penalty of perjury, that the capacity that
has been established in this deed has not been revoked or limited in any form
whatsoever and that the corporation being represented herein is a commercial
corporation, limited, duly organized and whose principal office is in this city,
with a foreigner´s admission/exclusion clause, and whose principal corporate
purpose is, mainly, the purchase and sale of real property.
 
The parties who appear themselves,  legal capacity, there being no evidence to
the contrary, and they said: that they formalize by means of this deed a
purchase agreement in regards to several rustic real properties, as agreed upon
between Asideros Globales Corporativo S. de R.L. de C.V. who hereinafter shall
be referred to as "THE SELLER", on the one hand; and on the other Enerall Terra
2, S.A.P.I. de C.V. who hereinafter shall be referred to as "THE BUYER", as such
agreement is being formalized in accordance to the terms of the following
background and clauses:
 
BACKGROUND
     FIRST.- "THE SELLER" hereby states: that it is the full owner of the rustic
real properties named Chumucbe", "San Jorge", "San José", "Santa Eulalia",
"Santa Nazaria", "San Fernando" and "El Girasol" all of which are located in the
town of Sucopó, municipality of Tizimín, Yucatán and which are described further
below as follows:
 
I. Parcel called "Chumucbe" located in the municipality of Tizimin, State of
Yucatan, with an acreage of 438.40 hectares (four hundred thirty eight hectares
and 40 areas of land, with the following boundaries: to the North, parcel of
Yokdzonot; East, parcel of Vasa, and west ejido of Sucopó ".
II Rural parcel called "San Jorge", identified with cadastral number two
thousand three hundred thirty-nine, of the town of Sucopo, municipality of
Tizimin, State of Yucatan, with an acreage of 128.70 hectares (one hundred
twenty eight hectares and seventy areas of land); which is located from the town
of Sucopó, about nine kilometers from the county seat; about twenty kilometers
to the East and two kilometers from the immediate public road; Boundaries:
North, the San Fernando ranch; south, the San Jose parcel; the East, the Santa
Elena parcel; and to the west, the el Girasol parcel.
 
III Rural parcel called "San Jose" former name "San Juan Sahcabchén" of the town
of Sucopó, municipality of Tizimin, State of Yucatan, with an area of 440.12
hectares (four hundred forty hectares and twelve areas of land), at twenty
kilometers and from the immediate public road, one kilometer; Boundaries: North,
parcel "San Fernando"; South, Chumucbé parcel; the East Yocchachich parcel; and
to the west, YAAXCHE parcel.
 
IV Parcel called "SAN ROMAN-YOOCH-HA-CHICH" that conforms the land cadastral
number one thousand one hundred forty-two, actually called "Santa Eulalia",
corresponding to the town  of Sucopo of the municipality and of Tizimín, State
of Yucatan, with an acreage of 362 hectares (three hundred sixty two hectares),
good for growing grain, harvesting of gum and wood.- Distances: from the town of
Sucopo, eleven kilometers to the east; of the municipal base and nearest
railroad station, which is Tizimín, twenty kilometers. The most immediate public
road crosses the property; boundaries: north, San Francisco parcel; South, UESA
and Chumucbé parcels; the East, San Pedro parcel or cadastral number one
thousand one hundred ninety one; and the West, Sahcabchén Hacienda.
 
V. Parcel called "SANTA NAZARIA" according to the cadastral certificate "SAN
PEDRO" with cadastral number one thousand one hundred ninety one, corresponding
to the Sucopo town, municipality and county of Tizimin, State of Yucatan, with
an acreagre of 300 hectares (three hundred hectares) for the cultivation of
cereals and pasture lands; located in the northeast quadrant and distant from
the town of Sucopo, eleven kilometers and from municipal head, nearest railroad
station that is Tizimín, about twenty kilometers and from the immediate public
road that crosses.- Terms of good sanitarium conditions and do not have other
data required by law, with the following boundaries: to the north, adjacent to
national land Dzonot Ake; South, public lands already occupied; East, Yaaxchekú
parcel; and west Yooc-ha-chich farm.
 
VI Parcel called "San Fernando" with cadastral number one thousand forty nine,
of Sucopo town, municipality Tizimin, State of Yucatan, with an acreage of
128.70 hectares (one hundred twenty eight hectares, seventy areas), distant from
the town of Sucopo nine kilometers from the county base nearest railroad
station, Tizimín, twenty kilometers from the immediate public road, two
kilometers and borders: to the North, with the ejido of Tizimín; south, the "El
Girasol"; the East, El Naranjo" and to the west, the ejido of Sucopo.
 
VII Parcel called "El Girasol" with cadastral number two thousand three hundred
thirty eight of the town of Sucopo, municipality and party Tizimin, State of
Yucatan, with an acreage of 128.70 hectares (one hundred twenty eight hectares,
seventy areas), distance from the town of Sucopo, nine kilometers, from the
county base and nearest railroad station, Tizimín, twenty kilometers from the
immediate public road, two kilometers and borders: north, San Fernando ranch;
south, San Jose parcel; to the East, ejido Sucopo; and to the west, the San
Fernando parcel.
 
That the aforementioned real properties were acquired by it through a purchase
from Jorge Alberto Padilla Acevedo and Emilio Alberto Loret de Mola Gomory, as
such transaction was formalized by means of public deed number three hundred
eighty nine in this city on April twenty three of two thousand eight before
Alvaro Roberto Baqueiro Cáceres, titleholder of Notary´s Office number fifty
five in the State and which has been noted herein, in the same order in which
the real properties have been recorded, under electronic folio numbers 814573
(eight hundred fourteen thousand five hundred seventy three), 814505 (eight
hundred fourteen thousand five hundred five), 720085 (seven hundred and twenty
thousand and eighty five) 802587 (eight hundred and two thousand five hundred
eighty seven), 802596 (eight hundred and two thousand five hundred ninety six )
719259 (seven hundred and nineteen thousand two hundred fifty nine), 806175
(eight hundred and six thousand one hundred seventy five) and registration
numbers 891139 (eight hundred ninety one thousand one hundred thirty nine),
891149 (eight hundred ninety one thousand one hundred nine), 891170 (eight
hundred ninety one thousand one hundred and seventy), 891161 (eight hundred
ninety one thousand one hundred sixty-one) 891186 (eight hundred ninety one
thousand one hundred eighty-six) 891 176 (eight hundred ninety one thousand one
hundred seventy six) and 891158 (eight hundred ninety one thousand one hundred
fifty eight) of the office of Public Records of Property and Commerce of the
State of Yucatán.
 
SECOND.- "THE SELLER" hereby states: that the foregoing real properties owned by
it, as of this date, are being sold ad corpus with no representation or warranty
to its use or applicability to the use of the buyer, do not show any liens given
that the mortgages that show up in each of the respective certificates of no
lien issued by the office of the Public Registry of Property and Commerce of the
State, of which the originals have been shown and which I, the Notary, hereby
attach to the file of the appendix of this deed, have been cancelled in a
previous public deed of this date, which was witnessed by the aforementioned
Public Notary Alvaro Roberto Baqueiro Cáceres; such properties are free of any
lien and/or encumbrance and/or restriction to the right of property and/or
limitation to be transferred free of any lien, that  there are no outstanding
property taxes in regard to the aforementioned real properties as evidenced by
the original certificates that have been shown and which I, the Notary, hereby
attach to the file of the appendix of this deed, and that none of the real
properties has potable water services.
 
THIRD.- "THE SELLER" hereby states: that in regards to the aforementioned
properties owned by it, concession to operate, use or utilize the following
national subsoil waters:
a) Number 12YUC152508/32ASDA12 of the parcel "SAN JOSÉ", municipality of
Tizimín, Yucatán.
 
b) Number 12YUC151639/32AMDA12  of the parcel "CHUMUCBE", municipality of
Tizimín, Yucatán.
 
c) Number 12YUC151667/32AMDA11 of the parcel "SANTA EULALIA"., municipality of
Tizimín, Yucatán.
 
titles featuring original and of which I, the Notary certified forwarded
attested previous copy each and the respective matching the file of documents
added to the appendix of this deed.
 
FOURTH.- THE SELLER hereby states and declares that is the legal grantor of a
Unidad de Manejo para la Conservación de la Vida Silvestre (Conservation Wild
Life Area) according to permit number 726.4/DVS/155  granted by the Secretaria
de Medio Ambiente y Recursos Naturales, dated May 21st, 2010, such certificate
has been shown to me and of which I, the Notary, have made a certified copy
which has been attached to the document file that makes up the appendix of this
deed.
 
Having represented the foregoing, the parties hereby formalize a purchase
agreement which has been agreed upon pursuant to the terms of the following:
 
CLAUSES:
   FIRST.- "THE SELLER" by means of its legal representative who appears herein
hereby states and acknowledges: that it hereby sells and conveys, fully,
definitively, and irrevocably, ad corpus, free from all liens, to "THE BUYER"
who in turn hereby acquires from it, the full ownership of the seven rustic real
properties that are mentioned in the first section of the background of this
deed, with all rights and interests appurtenant thereto and whatever is found
within their perimeters, with no limitations or reservations, and "THE SELLER"
hereby commits to clear all land and titles and disencumber them in case of
eviction pursuant to the law.
 
For a better identification of the real properties being sold herein, both
parties requested from the undersigned Notary that the document file of the
appendix of these deed include a copy, signed by both parties, of the location
plans of each one of such real properties, the originals of which have been
shown to me.
In furtherance of the foregoing, THE SELLER hereby represents and warrants to
THE BUYER, that there is no lien or right of a third party that is secured by
the real properties mentioned herein and that the cancellation of the liens
granted by THE SELLER in the public deed mentioned in the preceding paragraph,
was made in accordance with all applicable laws and that each and every one of
the necessary authorizations and proceedings were duly obtained and carried out
in order to make such cancellations.
 
Additionally, THE SELLER hereby represents that it does not require any
corporate authorizations nor any other kind of approvals in order to enter into
this transaction, and that the powers of attorney that were granted by means of
(Folio of the PAO granted to Juan Herrera) are sufficient and adequate for the
holding of this act.
 
SECOND.- The full price, in a lump sum, agreed upon between the parties for the
purchase of the properties is in the amount of MXN $34,871,794.00 (thirty
thirty-four million eight hundred seventy one thousand seven hundred and ninety
four pesos) of which the following amounts correspond to each one of the
properties as follows:
 
a) for the real property named "Chumucbe", the amount of MXN $7,935,033.63
(seven million nine hundred thirty five thousand thirty three pesos and sixty
three cents).
b) for the real property named "San Jorge",  the amount of MXN$2,329,468.13 (Two
million three hundred twenty nine thousand four hundred and sixty eight pesos,
thirteen cents).
c) for the real property named "San José", the amount of MXN$7,966,165.61 (Seven
million nine hundred and sixty six thousand one hundred and sixty five pesos
sixty one cents;
d) for the real property currently named "Santa Eulalia", the amount of
MXN$6,522,194.74 (six million five hundred thousand one hundred and ninety four
pesos and seventy four cents).
e) for the real property named "Santa Nazaria",  the amount of MXN$5,429,995.64
(Five million four hundred twenty nine thousand nine hundred and ninety five
pesos, and sixty four cents).
 
f) for the real property named "San Fernando", the amount of MXN$2,329,468.13
(Two million three hundred twenty nine thousand four hundred and sixty eight
pesos, thirteen cents).
g) for the real property named "El Girasol", the amount of MXN$2,329,468.13 (Two
million three hundred twenty nine thousand four hundred and sixty eight pesos,
thirteen cents).
Amount which is paid by "THE BUYER" to "THE SELLER" by means of electronic wire
transfer Issued by the buyer itself to "THE SELLER" by means of the banking
institution named Banorte a on the amount of MX$34,871,794.00 in favor of Zilkha
Trust in the bank account which such trust holds in JP Morgan Chase Bank Na, by
express and irrevocable request from THE SELLER since with such amount the "THE
SELLER" pays the credit mentioned in the background of this public deed,
therefore, THE SELLER hereby grants a formal receipt for the aforementioned full
price to "THE BUYER" as well as the most efficient surety that may correspond by
law.
 
THIRD.- By virtue of the sale which has been formalized in the foregoing
clauses, the transfer of property, in full ownership, in favor of "THE BUYER"
has been duly consummated for each and every one of the real properties
mentioned in the first recital of this deed; and the legal delivery of such real
properties to the acquiring party has been verified, in accordance to the Law.
FOURTH.- "THE SELLER"  hereby states that it releases "THE BUYER" from any
liability arising from any labor, tax, environmental, administrative or other
type of incident, hereby binding to hold THE BUYER safe and harmless in any such
case and to pay for any damages, expenses and costs, including legal costs and
attorneys fees, in which THE BUYER, as a good faith purchaser, may incur in case
of any third party claim arising from the aforementioned incidents, as they may
be related to the background and facts prior to the performance of this
transaction.
 
FIFTH.- The contracting parties hereby attest: that the price that was agreed
upon between them in regards to the sale of each one of the real properties
mentioned herein is just and legal; that, while fixing such price, there has
been no fraud or damages; and that the real properties themselves were appraised
by Efraín J. Díaz y Díaz, who was appointed by the Buyer, Public Broker number
one in this State, on the same amount  agreed upon by the parties as the price
for each real property, as stated in the reports which were shown to me and
which I, the Notary, hereby attach to the document file of the appendix of this
deed.
 
SIXTH.- "THE BUYER" accepts the sales that are granted in its favor in regards
to the aforementioned real properties and it hereby attests that, on this day,
the physical ownership and holding of such real properties was conveyed to it by
"THE SELLER"
 
SEVENTH – "THE BUYER" acknowledges that it has inspected the properties subject
matter of this public deed prior to the execution of this public deed, is
satisfied with the condition thereof and, except as may be otherwise expressly
set forth in this public deed, and hereby accepts such properties in its present
condition, as is, without warranties by seller of any kind or nature as to the
suitability of the property for the intended use by buyer. "The Seller" makes no
warranty or representation, either express or implied, as to the fitness for a
particular use or otherwise, quality, condition, capacity, suitability,
merchantability or performance of the property. It being agreed that the
property is sold "as is" and that all such risks, are to be borne by The Buyer
at its sole risk.
 
EIGHT – "The Buyer" agrees that it is purchasing the real properties on an Ad
Corpus basis and based exclusively on its own investigation and examination of
the properties sold, including, but not limited to: (a) the condition of the
real properties for Buyer's intended use or for any use whatsoever; (b)  whether
or not the real properties  comply with any applicable agricultural, forestry,
building, zoning, fire or building code provisions, governmental laws or
regulations, or any required permits; (c) the location of the real property's
boundaries and the presence or absence of encroachments upon any other property;
(d) whether the property is served by a public utility, public water main,
public sewer main, or other utilities and the condition thereof and the access
thereto; (e) lot size, dimension or square footage of the real properties.
 
NINTH.- "THE SELLER" hereby states and acknowledges: that within the purchase
price which was agreed upon by it with "THE BUYER" for the sale of the real
properties mentioned in this deed, it also assigns and conveys to "THE BUYER"
each and every one of the rights and entitlements that correspond to it as
titleholder of the aforementioned certificates of concession issued by the
National Water Commission, described in the background third of this public
deed. No water rights or concessions are represented, warrantied or guaranteed
by means of the aforementioned certificates. It is agreed by the parties that as
a result of the assignment of the concessions, any rights belonging to the "The
Seller" are hereby conveyed to the "THE BUYER". THE SELLER" hereby agrees to
support the performance of any each and all of the necessary procedures, along
with "THE BUYER", so that the latter may be recognized as the new titleholder of
the rights and entitlements mentioned herein.
"THE BUYER" hereby accepts the assignment of the rights that are formalized
herein in its favor.
 
TENTH.- "THE SELLER" hereby states that it has paid all of the tax contributions
and exploitations in regard to national waters corresponding to the
aforementioned concession certificates and it hereby states, under penalty of
perjury that it is not aware of any circumstances whatsoever that would impede
the assignment of rights which has been made in the foregoing nine clause, and
it hereby agrees to give written notice to the National Water Commission in a
timely manner regarding the aforementioned assignment of rights for all legal
purposes and effects.
 
ELEVENTH.- THE SELLER hereby states and acknowledges that within the purchase
prices which was agreed upon by it THE BUYER" for the sale of the real
properties mentioned in this deed, it also assigns and conveys to "THE BUYER"
each and every one of the rights and entitlements that correspond to it as
titleholder of the Unidad de Manejo para la Conservación de la Vida Silvestre
according to permit number 726.4/DVS/155  granted by the Secretaria de Medio
Ambiente y Recursos Naturales, mentioned in background fourth. It is agreed by
the parties that as a result of the assignment of the title, any rights
belonging to the "The Seller" are hereby conveyed to the "THE BUYER". THE
SELLER" hereby agrees to support the performance of any each and all of the 
necessary procedures, along with "THE BUYER", so that the latter may be
recognized as the new titleholder of the rights and entitlements mentioned
herein.
THE BUYER accepts the assignment hereby granted.
 
TWELFTH.- All of the expenses, taxes, charges, and fees that are caused by the
sale being formalized in this deed shall be borne exclusively by "THE BUYER",
with the sole exception of the payment for income taxes caused by the sale of
goods which, pursuant to the corresponding Law, shall be borne by the seller.
 
THIRTEENTH - In the event of any dispute arising in regards to this purchase
sale agreement and the assignment of rights which have been formalized by means
of this deed, the parties hereby expressly submit to the jurisdiction of the
Judges and Courts of Mérida, Yucatán.
 
A true and accurate English translation of this deed is attached to the appendix
hereof for informative purposes.
In the matter of income taxes, the granting parties hereby represent: that they
have made all outstanding payments, providing no evidence thereof, and that they
are registered in the Federal Taxpayer´s Registry as follows: mister Juan
Antonio Herrera Gomez "THE SELLER" and mister Mateo Alfredo Mazal Beja "THE
BUYER".
 
TAX CLAUSE:
    In the matter of value added tax, such tax is not caused in this deed given
that the real properties being transferred hereby have no buildings upon them
that are intended to be inhabited, as has been duly established, under penalty
of perjury, by "THE SELLER", and therefore article  Thirteen, section first of
the relative law is applicable herein. –
    In the matter of the land purchase tax, I, the Notary, having made the
corresponding calculations pursuant to the law, have found that the resulting
tax to be paid is the sum of MX $697,435.88 pesos, Mexican currency, to be paid
by "THE BUYER
 
In the matter of the provisional income tax payment and "impuesto cedular" in
regards to the transfer by means of a sale being formalized in this deed, there
have been no calculations or withholdings made given that the seller is a
corporate entity.
I, the Notary, hereby attest: that in this granting I have complied with the
obligations that are established in articles eighteen of the Federal Law for the
Prevention and Identification of Transactions with Funds from Illegal Sources
and thirteen of the General Rules for such Law, and other applicable laws, in
regards to: a) I identified the parties, including their corresponding names,
dates of birth, address and activities or profession; b) the parties themselves
evidenced their identity with the respective documents, which include, for each
one, the photograph and signature of their holder and they also exhibited the
certificates of registration in the National Population Registry and the Federal
Taxpayer´s Registry; c) that the parties themselves stated that their
corresponding phone numbers and e-mail addresses are as follows: for mister Juan
Juan Antonio Herrera Gomez Rueda 9999444656, jherrera@gceholdings.com and for
mister  Mateo Alfredo Mazal Beja 8183995600 mmazal@enerall.biz.
The parties themselves, as well as the undersigned Notary, stated and attested
that there is no formal or informal business relationship between us as such
relationship is defined by article third of the General Rules of the
aforementioned Law; e) I requested from the parties that they state whether or
not they are aware of any controlling owner or beneficiary in this transaction
and they both responded in the negative sense; and f) I have made up the sole
file for the identification of each one of the clients or users who are granting
this deed pursuant to the terms of article twelve (amended) of the
aforementioned Rules of Operation of the Law, attaching the aforementioned
documents to the document file of the appendix of this deed.
 
Lastly, I, the Notary, hereby attest: that the parties who appeared grant to the
undersigned Notary, pursuant to the terms of articles eight and nine of the
Federal Law for the Protection of Personal Information in the Possession of
Individuals, their consent in the matters regarding the treatment of the
personal information which is established in this instrument and in the
corresponding file and they hereby authorize that the same information be
provided to the competent authorities, including those in charge of tax,
judicial and public registry affairs, as well as to any parties who may hold a
legitimate interest thereon, for all legal purposes and effects; whereas, this
deed complies with all of the requirements set forth by article forty nine of
the State Notarial Law in effect, insofar as I ascertained the identity and the
capacity of the appearing parties, I ensured that they intentionally took part
in this transaction, I instructed them about the scope and legal effects hereof,
and, at their request, I read this deed, to which they represented their
agreement and therefore they hereby sign it before me. Witnessed.-